     Case 2:16-cr-00819-ODW Document 71 Filed 11/20/20 Page 1 of 5 Page      ID
                                                                             FILED  #:281
                                                                    CLERK, U.S. DISTRICT COURT


                                                                                  11/20/20
                                                                              CENTRAL DISTRICT OF CALIFORNIA
                                                                                       DM
                                                                                BY: ___________________ DEPUTY
1

2

3

4

5

6

7

8                                UNITED STATES DISTRICT COURT

9                         FOR THE CENTRAL DISTRICT OF CALIFORNIA

10                                  October 2020 Grand Jury

11   UNITED STATES OF AMERICA,                       CR 16-819(A)-ODW

12               Plaintiff,                          F I R S T
                                                     S U P E R S E D I N G
13               v.                                  I N D I C T M E N T

14   ROY WILLIAM BURRIS,                             [18 U.S.C. § 922(g)(1): Felon in
                                                     Possession of a Firearm and
15               Defendant.                          Ammunition; 49 U.S.C.
                                                     § 46505(b)(1): Attempting to Carry
16                                                   a Concealed Dangerous Weapon
                                                     Aboard an Aircraft; 18 U.S.C.
17                                                   § 924(d)(1) and 28 U.S.C.
                                                     § 2461(c): Criminal Forfeiture]
18

19         The Grand Jury charges:
20                                            COUNT ONE
21                                  [18 U.S.C. § 922(g)(1)]
22         On or about February 29, 2016, in Los Angeles County, within the
23   Central District of California, defendant ROY WILLIAM BURRIS
24   knowingly possessed a firearm, namely, a Springfield XD .45 caliber
25   semi-automatic pistol, bearing serial number XD654585, and
26   ammunition, namely, approximately 10 rounds of Hornady .45 caliber +P
27   ammunition, in and affecting interstate and foreign commerce.
28
     Case 2:16-cr-00819-ODW Document 71 Filed 11/20/20 Page 2 of 5 Page ID #:282



1         Defendant BURRIS possessed such firearm and ammunition knowing

2    that he had previously been convicted of a felony crime punishable by

3    a term of imprisonment exceeding one year, namely, Trafficking in

4    Marijuana, Schedule I Hallucinogen, in violation of Kentucky Revised

5    Statute, Chapter 218A, Section 1421, in the Jefferson County Circuit

6    Court for the Commonwealth of Kentucky, case number 14CR2821, on or

7    about January 22, 2015.

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                            2
     Case 2:16-cr-00819-ODW Document 71 Filed 11/20/20 Page 3 of 5 Page ID #:283



1                                      COUNT TWO

2                             [49 U.S.C. § 46505(b)(1)]

3         On or about February 29, 2016, in Los Angeles County, within the

4    Central District of California, defendant ROY WILLIAM BURRIS, while

5    attempting to get on an aircraft in and intended for operation in air

6    transportation, knowingly had on and about his person and his

7    property a concealed dangerous weapon, namely, a loaded Springfield

8    XD .45 caliber semi-automatic pistol, bearing serial number XD654585,

9    that would have been accessible to defendant BURRIS in flight.

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                            3
     Case 2:16-cr-00819-ODW Document 71 Filed 11/20/20 Page 4 of 5 Page ID #:284



1                                FORFEITURE ALLEGATION

2                [18 U.S.C. § 924(d)(1) and 28 U.S.C. § 2461(c)]

3         1.    Pursuant to Rule 32.2 of the Federal Rules of Criminal

4    Procedure, notice is hereby given that the United States of America

5    will seek forfeiture as part of any sentence, pursuant to Title 18,

6    United States Code, Section 924(d)(1), and Title 28, United States

7    Code, Section 2461(c), in the event of the defendant’s conviction of

8    the offenses set forth in either of Counts One or Two of this First

9    Superseding Indictment.

10        2.    The defendant, if so convicted, shall forfeit to the United

11   States of America the following:

12              (a)    All right, title, and interest in any firearm or

13   ammunition involved in or used in any such offense, including but not

14   limited to the following:

15                     i.    One Springfield XD .45 caliber semi-automatic

16   pistol, bearing serial number XD654585;

17                     ii.   Approximately 10 rounds of Hornady .45 caliber +P

18   ammunition; and

19              (b)    To the extent such property is not available for

20   forfeiture, a sum of money equal to the total value of the property

21   described in subparagraph (a).

22        3.    Pursuant to Title 21, United States Code, Section 853(p),

23   as incorporated by Title 28, United States Code, Section 2461(c), the

24   defendant, if so convicted, shall forfeit substitute property, up to

25   the value of the property described in the preceding paragraph if, as

26   the result of any act or omission of the defendant, the property

27   described in the preceding paragraph or any portion thereof (a)

28   cannot be located upon the exercise of due diligence; (b) has been

                                            4
     Case 2:16-cr-00819-ODW Document 71 Filed 11/20/20 Page 5 of 5 Page ID #:285



1    transferred, sold to, or deposited with a third party; (c) has been

2    placed beyond the jurisdiction of the court; (d) has been

3    substantially diminished in value; or (e) has been commingled with

4    other property that cannot be divided without difficulty.

5                                               A TRUE BILL
6

7
                                                       /S/
8                                               Foreperson

9

10   NICOLA T. HANNA
     United States Attorney
11
     BRANDON D. FOX
12   Assistant United States Attorney
     Chief, Criminal Division
13

14

15   SCOTT M. GARRINGER
     Assistant United States Attorney
16   Deputy Chief, Criminal Division

17   JOSHUA O. MAUSNER
     Assistant United States Attorney
18   Acting Deputy Chief, General
     Crimes Section
19
     KEITH D. ELLISON
20   Assistant United States Attorney
     International Narcotics,
21    Money Laundering, and
      Racketeering Section
22

23

24

25

26

27

28

                                            5
